Filed 1/11/21


                        CERTIFIED FOR PUBLICATION


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                               DIVISION ONE

                           STATE OF CALIFORNIA



THE PEOPLE,                                D076621

       Plaintiff and Respondent,

       v.                                  (Super. Ct. No. SCE391532)

LARRY BRAND,

       Defendant and Appellant.


       APPEAL from a judgment of the Superior Court of San Diego County,
Evan P. Kirvin, Judge. Affirmed.
       Bruce L. Kotler, under appointment by the Court of Appeal, for
Defendant and Appellant.
       Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Eric A.
Swenson and Marvin E. Mizell, Deputy Attorneys General, for Plaintiff and
Respondent.


       A jury convicted Larry Brand of one count of possessing metal knuckles
(Pen. Code, § 21810), one count of misdemeanor possession of heroin (Health
& Saf. Code, § 11350), and one count of misdemeanor possession of
methamphetamine (id., § 11377). The trial court imposed a split sentence of
two years in local custody, and one year of mandatory supervision.
      Brand challenges three of the conditions of mandatory supervision
ordered by the trial court: (1) the condition requiring that he submit to a
search of his computers, recordable media, and cell phones; (2) the condition
that he report his contacts with law enforcement; and (3) the condition
requiring him to comply with a curfew if directed by his probation officer.
      We conclude that Brand’s challenges lack merit, and we accordingly
affirm the judgment.
                                        I.
              FACTUAL AND PROCEDURAL BACKGROUND
      On May 29, 2019, in connection with a traffic stop, a police officer
conducted a search of Brand and his vehicle. In several different locations on
Brand’s person and in the vehicle, the officer discovered, in total,
approximately 77 grams of methamphetamine and 14 grams of heroin.
Brand had almost $1,000 in cash in his pockets, and there was a digital scale
in the vehicle, along with metal knuckles. Two cell phones were found in the
vehicle. In the data that could be accessed, no evidence of narcotic sales was
found on either of the phones.
      Brand was charged with two counts of transportation of a controlled
substance for sale (Health & Saf. Code, §§ 11379, subd. (a), 11352, subd. (a)),
two counts of possession of a controlled substance for sale (id., §§ 11378,
11351), and one count of possession of metal knuckles (Pen. Code, § 21810).
It was also alleged that Brand incurred two prison priors. (Former Pen.
Code, § 667.5, subd. (b).)
      At trial, an expert called by the People opined that, based on the
totality of the circumstances, Brand possessed the drugs for sale. An expert
called by the defense, in contrast, opined that it was reasonable to conclude
                                        2
that Brand possessed the drugs solely for his own consumption, instead of for
sale.
        The jury found Brand guilty of possessing metal knuckles, but for the
drug-related charges, Brand was found guilty only of two lesser included
misdemeanor offenses: possession of methamphetamine and possession of
heroin. Brand admitted his two prison priors.
        At a sentencing hearing held September 23, 2019, the trial court
sentenced Brand to five years in local custody, with a split sentence allowing
one year to be served on mandatory supervision. The sentence included two
one-year terms for the prison priors. The trial court specifically imposed the
conditions of mandatory supervision contained in the probation officer’s
report, which included each of the conditions at issue in this appeal.
 After Senate Bill No. 136 was enacted, amending Penal Code section 667.5,
  subdivision (b), to limit one-year prior prison term enhancements to prior
prison terms based on sexually violent offenses (Stats. 2019, ch. 590, § 1), the
  trial court recalled Brand’s sentence. At a December 6, 2019 hearing, the
 trial court dismissed the two prison priors, and it resentenced Brand. The
  trial court imposed a sentence of three years in local custody, with a split
sentence allowing one year to be served on mandatory supervision. The trial
        court stated that it was reimposing the same sentencing orders and
 judgments as at the original sentencing hearing. Defense counsel made no
 objection to any of the conditions of mandatory supervision. The trial court
 subsequently issued a written order granting mandatory supervision, which
 included the same conditions as imposed at the original sentencing hearing.




                                        3
                                       II.
                                 DISCUSSION
A.    The Challenged Conditions of Supervision
      Brand challenges three of the conditions of mandatory supervision
imposed by the trial court: conditions 1.d, 1.j, and 1.m. All three conditions
are standard conditions that appear on the form used by the San Diego
County Superior Court.
      Condition 1.d states that Brand shall “[c]omply with a curfew if so
directed by the [probation officer]” (the curfew condition). Condition 1.j states
that Brand shall “[p]rovide true name, address, and date of birth if contacted
by law enforcement. Report contact or arrest in writing to the [probation
officer] within 7 days. Include the date of contact/arrest, charges, if any, and
the name of the law enforcement agency” (the report-contact condition).
Condition 1.m states that Brand shall “[s]ubmit person, vehicle, residence,
property, personal effects, computers, and recordable media, [and] cell phone
to search at any time with or without a warrant, and with or without
reasonable cause, when required by [probation officer] or law enforcement
officer.” With respect to this condition, Brand challenges only the provisions
relating to his electronic devices, namely, “computers, and recordable media,
[and] cell phone” (the electronics search condition).
B.    Applicable Legal Standards
      When a defendant serves a period of mandatory supervision, “the
defendant shall be supervised by the county probation officer in accordance
with the terms, conditions, and procedures generally applicable to persons
placed on probation.” (Pen. Code, § 1170, subd. (h)(5)(B).) Courts generally
have “broad discretion in fashioning terms of supervised release, in order to
foster the reformation and rehabilitation of the offender, while protecting
public safety.” (People v. Martinez (2014) 226 Cal.App.4th 759, 764
                                        4
(Martinez).) A condition of mandatory supervision may be challenged on the
same grounds as a condition of parole, which in turn, may be challenged
based on the same standards as developed for challenging probation
conditions. (Id. at pp. 763-764.)
      A condition of mandatory supervision may be challenged on state-law
grounds pursuant to the standards set forth in People v. Lent (1975) 15
Cal.3d 481, 486 (Lent). (Martinez, supra, 226 Cal.App.4th at p. 764.)
Under Lent, a court abuses its discretion when it imposes a term or condition
that “ ‘(1) has no relationship to the crime of which the offender was
convicted, (2) relates to conduct which is not in itself criminal, and
(3) requires or forbids conduct which is not reasonably related to future
criminality.’ ” (Lent, at p. 486.) “This test is conjunctive—all three prongs
must be satisfied before a reviewing court will invalidate a . . . term.” (People
v. Olguin (2008) 45 Cal.4th 375, 379.) A trial court’s application of the Lent
test is reviewed for abuse of discretion. (Ibid.)
      A condition of mandatory supervision may also be challenged on
constitutional grounds, including principles prohibiting vagueness and
overbreadth. “A probation condition ‘must be sufficiently precise for the
probationer to know what is required of him, and for the court to determine
whether the condition has been violated,’ if it is to withstand a challenge on
the ground of vagueness. [Citation.] A probation condition that imposes
limitations on a person’s constitutional rights must closely tailor those
limitations to the purpose of the condition to avoid being invalidated as
unconstitutionally overbroad.” (In re Sheena K. (2007) 40 Cal.4th 875, 890
(Sheena K).) When a condition of mandatory supervision is challenged on
constitutional grounds, we apply a de novo standard of review. (Martinez,
supra, 226 Cal.App.4th at p. 765.)


                                        5
      Challenges to conditions of mandatory supervision ordinarily must be
raised in the trial court, and if they are not, appellate review of those
conditions is forfeited. (See People v. Welch (1993) 5 Cal.4th 228, 234-235.)
The one exception to this rule involves facial constitutional challenges.
(Sheena K., supra, 40 Cal.4th at pp. 887-889.) The forfeiture rule does not
apply in such a case because a facial constitutional challenge “ ‘present[s] [a]
“pure question[ ] of law that can be resolved without reference to the
particular sentencing record developed in the trial court” ’ ” (id. at p. 889) and
“does not require scrutiny of individual facts and circumstances but instead
requires the review of abstract and generalized legal concepts—a task that is
well suited to the role of an appellate court.” (Id. at p. 885.)
C.    Brand Has Forfeited Challenges to Two of the Three Conditions of
      Mandatory Supervision
      As we have explained, defense counsel made no objection to any of the
conditions of mandatory supervision. The challenges are accordingly
forfeited unless they are facial constitutional challenges that do not require
scrutiny of the individual facts and circumstances of Brand’s case. (Sheena
K., supra, 40 Cal.4th at pp. 887-889.)
      Apparently recognizing that his challenges may be subject to forfeiture,
Brand does not assert any state-law challenge based on the requirements set
forth in Lent. (Lent, supra, 15 Cal.3d at p. 486.) Instead, Brand argues that
the three conditions of mandatory supervision he has identified are invalid on
constitutional grounds. Brand further contends that he asserts facial
constitutional challenges that are therefore not subject to the forfeiture rule.
As we will explain, two of Brand’s three challenges are not facial challenges,
but instead depend on the specific facts of Brand’s case. Accordingly, those
two challenges are as-applied challenges, which are forfeited.



                                         6
      First, Brand challenges the curfew condition, arguing that it is
constitutionally overbroad. However, Brand’s overbreadth argument focuses
on the specific facts of his case. Brand argues, “The incident occurred in
broad daylight at 11:45 a.m. And, there is nothing in the record indicating
appellant is more prone to commit crimes at night, or that a curfew is
required to supervise him.” Because Brand bases his constitutional challenge
on the specific facts of his case, it is not a facial challenge. It is therefore
forfeited because it was not raised in the trial court. (Sheena K., supra, 40
Cal.4th at pp. 887-889.)
      Second, Brand’s constitutional challenge to the electronics search
condition is also based on an overbreadth theory. Brand argues, “This is a
simple no-tech drug and weapon possession case. . . . Appellant’s crime has
nothing to do with any use of computers; and, there is nothing in the record
to suggest that there is a compelling state interest in being able to search
appellant’s computers or recordable media in order to supervise him for
simple possession of drugs and having a pair of metal knuckles.” As this
argument establishes, Brand’s challenge is not based on facial constitutional
grounds, but instead depends on the facts of his case. The challenge is
accordingly forfeited.
      Brand’s third challenge is to the report-contact condition. Specifically,
Brand argues that the report-contact condition is vague and overbroad
because “[a]s written, the terms include any unqualified and undefined
contact with law enforcement, imposing an undue burden on him. It might
reasonably be seen as including insignificant and completely lawful conduct
that should not be the source of a violation, including consensual encounters.”
As the People concede, this challenge does not depend on the specific facts of
Brand’s case, and is accordingly a facial constitutional challenge that is not


                                          7
forfeited by Brand’s failure to raise it in the trial court. (See In re I.V. (2017)
11 Cal.App.5th 249, 261 (I.V.) [when appellant argued that the word
“property” in a search condition was unconstitutionally vague, the challenge
was not subject to forfeiture because it could be addressed without examining
the record].)
      In light of Brand’s forfeiture of his challenge to the curfew condition
and the electronics search condition, we will limit our analysis to the merits
of Brand’s challenge to the report-contact condition.
D.    The Report-Contact Condition Is Not Unconstitutionally Vague or
      Overbroad
      The report-contact condition states that Brand shall “[p]rovide true
name, address, and date of birth if contacted by law enforcement. Report
contact or arrest in writing to the [probation officer] within 7 days. Include
the date of contact/arrest, charges, if any, and the name of the law
enforcement agency.”
      According to Brand, this condition is unconstitutionally vague because
it is not “ ‘sufficiently precise for the [defendant] to know what is required of
him, and for the court to determine whether the condition has been
violated.’ ” (Sheena K., supra, 40 Cal.4th at p. 890.) As Brand argues, the
condition is not clear as to what type of contact with law enforcement he
must report. Brand points out that he “may have positive and neutral
contacts with law enforcement as he goes about his daily life. He could have
friends and neighbors who are law enforcement personnel.” According to
Brand, in light of these neutral types of law enforcement contact, “one is left
guessing as to whether the term ‘contacted’ or ‘contact’ include[s] all types of
contact or only certain types.”
      Brand also argues that if the condition is interpreted to cover any type
of contact with law enforcement, it is also unconstitutionally overbroad

                                         8
because it places an undue burden on him by requiring him to report law
enforcement contact that is “innocent and inconsequential.” He argues that
the condition is unconstitutionally overbroad because, although it serves no
purpose to require him to report innocent contact with law enforcement, he
might forego his constitutional right to associate and to travel in an attempt
to avoid the burden of reporting innocent law enforcement contact. In that
case, the report-contact condition would violate the rule that “limitations on a
person’s constitutional rights must closely tailor those limitations to the
purpose of the condition to avoid being invalidated as unconstitutionally
overbroad.” (Sheena K., supra, 40 Cal.4th at p. 890.)
      Brand relies on People v. Relkin (2016) 6 Cal.App.5th 1188 (Relkin) in
support of his argument. Relkin considered a condition of mandatory
supervision that required the defendant “to ‘report to the probation officer, no
later than the next working day, any arrests or any contacts with or incidents
involving any peace officer.’ ” (Id. at p. 1196.) The defendant argued that the
phrases “ ‘contacts with’ and ‘incidents involving’ peace officers are uncertain
because one cannot determine whether those terms include occasional
conversation[s] with a police officer who lives down the street, answering an
officer’s questions as a witness to a crime, or participation in a demonstration
where officers are present.” (Id. at pp. 1196–1197.) The defendant also
contended that “the condition is vague because it is subject to the ‘ “whim of
any police or probation officer,” ’ and unconstitutionally infringes on his
rights under the First Amendment of the United States Constitution.”
(Id. at p. 1197.)
       Relkin concluded that the condition was unconstitutionally vague and
overbroad. As Relkin explained, “[T]he portion of the condition requiring that
defendant report ‘any contacts with . . . any peace officer’ is vague and


                                        9
overbroad and does indeed leave one to guess what sorts of events and
interactions qualify as reportable. We disagree with the People’s argument
that the condition is clearly not triggered when defendant says ‘hello’ to a
police officer or attends an event at which police officers are present, but
would be triggered if defendant were interviewed as a witness to a crime or if
his ‘lifestyle were such that he is present when criminal activity occurs.’ The
language does not delineate between such occurrences and thus casts an
excessively broad net over what would otherwise be activity not worthy of
reporting.” (Relkin, supra, 6 Cal.App.5th at p. 1197.)
      In reviewing a condition of mandatory supervision to determine if it is
vague or overbroad, we must assign “ ‘ “the meaning that would appear to a
reasonable, objective reader” ’ ” when presented with the condition. (I.V.,
supra, 11 Cal.App.5th at p. 261.) Applying this standard, we do not find
Relkin to be controlling because, as we will explain, the language of the
report-contact condition in this case is different from the condition found to
be vague and overbroad in Relkin.
      The condition of mandatory supervision in Relkin required that the
defendant “ ‘report to the probation officer, no later than the next working
day, any arrests or any contacts with or incidents involving any peace
officer.’ ” (Relkin, supra, 6 Cal.App.5th at p. 1196, italics added.) In contrast,
the report-contact condition that applies to Brand is more specific. Unlike
the single phrase in Relkin, the report-contact condition here consists of three
sentences. It requires that Brand shall “[p]rovide true name, address, and
date of birth if contacted by law enforcement. Report contact or arrest in
writing to the [probation officer] within 7 days. Include the date of
contact/arrest, charges, if any, and the name of the law enforcement agency.”




                                       10
      Taking the first and second sentences together, a reasonably objective
person would conclude that Brand is required to report only those contacts in
which a law enforcement officer requests identifying information from Brand.
This meaning arises because the requirement that Brand “[r]eport contact or
arrest in writing to the [probation officer] within 7 days” directly follows the
statement that Brand must “[p]rovide true name, address, and date of birth if
contacted by law enforcement.” When read together, these two sentences
make clear to a reasonable reader that the law enforcement contact that
Brand must report is any contact in which Brand is required to provide his
name, address, and date of birth to law enforcement. Further, because the
last sentence of the report-contact condition provides that Brand must
“[i]nclude the date of contact/arrest, charges, if any, and the name of the law
enforcement agency,” a reasonable person would understand that Brand does
not have to report contact with a law enforcement officer that is not
meaningful enough for the officer to provide Brand with information about
the relevant law enforcement agency.
      In sum, the report-contact condition, when read in its entirety, would
indicate to a reasonable person that Brand is not required to report casual,
random interactions with law enforcement officers. Instead, the type of law
enforcement contacts that must be reported are those in which Brand is
questioned by law enforcement officers and is required to give identifying
information, such as when he has been a witness to a crime or is suspected of
possible involvement in a crime. Accordingly, we reject Brand’s contention
that the report-contact condition is unconstitutionally vague and overbroad.
E.    Brand Has Not Met His Burden to Establish Ineffective Assistance of
      Counsel on Direct Appeal
      In the event we conclude some of his appellate challenges to the
conditions of mandatory supervision are forfeited, Brand argues that defense

                                       11
counsel was ineffective for failing to raise objections to the conditions in the
trial court. Because we have concluded that Brand’s challenges to the curfew
condition and the electronics search condition have been forfeited, Brand’s
ineffective assistance of counsel argument applies to defense counsel’s failure
to object to those conditions.
       A criminal defendant is constitutionally entitled to effective assistance
of counsel. (U.S. Const., 6th Amend.; Cal. Const., art. I, § 15; Strickland v.
Washington (1984) 466 U.S. 668, 684-685; People v. Doolin (2009) 45 Cal.4th
390, 417.) To establish ineffective assistance, “the defendant must first show
counsel’s performance was deficient, in that it fell below an objective
standard of reasonableness under prevailing professional norms. Second, the
defendant must show resulting prejudice, i.e., a reasonable probability that,
but for counsel’s deficient performance, the outcome of the proceeding would
have been different.” (People v. Mai (2013) 57 Cal.4th 986, 1009 (Mai).)
An ineffective assistance of counsel claim fails if the defendant makes an
insufficient showing on either one of these components. (Strickland, at p.
687.) “It is defendant’s burden to demonstrate the inadequacy of trial
counsel.” (People v. Lucas (1995) 12 Cal.4th 415, 436.)
      “It is particularly difficult to prevail on an appellate claim of ineffective
assistance. On direct appeal, a conviction will be reversed for ineffective
assistance only if (1) the record affirmatively discloses counsel had no
rational tactical purpose for the challenged act or omission, (2) counsel was
asked for a reason and failed to provide one, or (3) there simply could be no
satisfactory explanation. All other claims of ineffective assistance are more
appropriately resolved in a habeas corpus proceeding.” (Mai, supra, 57
Cal.4th at p. 1009.)




                                        12
      In this case, defense counsel failed to object to the curfew condition and
the electronics search condition. Brand contends that under In re Ricardo P.
(2019) 7 Cal.5th 1113 (Ricardo P.), which was issued prior to both of Brand’s
sentencing hearings, a competent attorney would have argued that the
electronics search condition should not be applied under the test set forth in
Lent, supra, 15 Cal.3d at page 486, and that it was constitutionally

overbroad. 1 Brand also contends that a competent attorney would have cited
People v. Nassetta (2016) 3 Cal.App.5th 699 (Nassetta), to argue against

application of the curfew condition. 2
      To prevail on his claim of ineffective assistance of counsel on direct
appeal, Brand must show that defense counsel “had no rational tactical
purpose for the challenged act or omission.” (Mai, supra, 57 Cal.4th at p.
1009.) Brand does not meet this burden because the record reveals a sound
tactical reason for defense counsel to have decided against objecting to any of
the conditions of mandatory supervision. Specifically, at the December 6,
2019 sentencing hearing, the court stated that its tentative decision was to
impose a split sentence of two years in custody and one year on mandatory
supervision. Defense counsel advocated for a different split sentence, with

1     In Ricardo P., applying the Lent test, our Supreme Court held that an
electronics search condition of probation was improperly applied to a juvenile
who admitted two counts of felony burglary. (Ricardo P., supra, 7 Cal.5th at
pp. 1116-1117, 1128-1129.) The Supreme Court concluded that under the
specific facts presented, “the burden [the electronics search condition]
imposes on [the juvenile’s] privacy is substantially disproportionate to the
countervailing interests of furthering his rehabilitation and protecting
society.” (Id. at p. 1119.)

2     Nassetta held that a curfew from 10:00 p.m. to 6:00 a.m. was not a valid
probation condition under Lent for the defendant’s conviction of driving under
the influence and possession of a controlled substance for sale at 2:15 a.m.
(Nassetta, supra, 3 Cal.App.5th at pp. 701, 707.)
                                         13
only one year in custody and two years on mandatory supervision. Defense
counsel reasonably could have concluded that the court would be more likely
to agree to the request if the court believed Brand would be subject to a
robust set of mandatory supervision conditions. Defense counsel accordingly
could have made a reasonable tactical decision to forego any challenge to the
conditions of mandatory supervision in order to have a better chance of
convincing the court to grant two years, rather than one year, of mandatory
supervision.
      Because defense counsel could have had a reasonable tactical basis for
failing to object to the curfew condition and the electronics search condition,
Brand has not succeeded in establishing that he received ineffective
assistance of counsel.
                                DISPOSITION
      The judgment is affirmed.



                                                                       IRION, J.

WE CONCUR:




McCONNELL, P. J.




GUERRERO, J.




                                       14